Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 13-14, 17, 19-20, 25-27, 29, 31, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0171887) (“Shi”) in view of Bergstrom et al. (US 2016/0269986) .
For claims 1 and 33; Shi discloses:  perform a channel detection process on one or more beam directions of an unlicensed spectrum (paragraph 42-43:  new transmission solution based on a beam-specific LBT mechanism…Both the base station and the terminal device support beamforming and operating on an unlicensed spectrum); and a transceiver circuit configured to transmit in one or more beam directions in which channel detection is idle (paragraph 65-67:  transmission to a communications device of the second type in the identified beam direction is scheduled when the backoff counter corresponding to that beam direction reaches a certain threshold, for example, when the backoff counter is decreased to 0). 
Shi does not expressly disclose, but Bergstrom from similar fields of endeavor teaches:  transmit a random access preamble sequence (paragraph 59-63:  the random-access procedure comprises transmission of a random-access preamble on the Physical Random-Access Channel, PRACH); random access  response message (paragraph 59-63:  In the Random Access Response the eNodeB transmits a message on the Physical Downlink Shared Channel, PDSCH, containing the index of the random-access preamble sequences the network detected and for which the response is valid).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Bergstrom in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.
Shi does not expressly disclose, but Tang from similar fields of endeavor teaches:  each beam direction being configured by binding two or more sub-beam directions… transmit a random access preamble sequence in each of the two or more sub-beam directions included in the one or more beam directions (paragraph 53:  the terminal device may receive a system message that is sent by using the plurality of beams, and each system message indicates a random access preamble sequence corresponding to the adopted beam, where, if the random access preamble sequences corresponding to the beams in the same beam group are the same, the terminal device may initiate random access to the network device according to the random access preamble sequence indicated).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the beam usage as described by Tang in the beam selection as described by Shi.  The motivation is to improve link reliability.
Shi does not expressly disclose, but Luo from similar fields of endeavor teaches:  the two or more sub-beam directions being adjacent uplink directions around the electronic equipment… transmit the uplink transmission message via the determined beam direction (paragraph 19:  there is at least one uplink beam direction, and the uplink beam direction includes a plurality of uplink beam sub-directions. Correspondingly, the sending, by the terminal, an uplink measurement signal to a network device in the uplink beam direction is specifically: sequentially sending, by the terminal, the uplink measurement signal to the network device in the plurality of uplink beam sub-directions of the uplink beam direction. Idle carrier sense is simultaneously performed in the plurality of uplink beam sub-directions).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the beam scan as described by Luo in the beam selection as described by Shi.  The motivation is to improve link discovery.
Shi does not expressly disclose, but Bergstrom from similar fields of endeavor teaches:  start a random access response window for the transceiver circuit to receive a random access response message (paragraph 59-63:  A UE which does not receive any Random Access Response in response to its initial random-access preamble transmission of step 1 above within a pre-defined time window, will consider the attempt failed, and will repeat the random access pre-amble transmission).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Bergstrom in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.
Shi does not expressly disclose, but Park from similar fields of endeavor teaches:  determine a beam direction of the unlicensed spectrum for transmitting an uplink transmission message according to the received random access response message, and the transceiver circuit is further configured to transmit the uplink transmission message (paragraph 292, 296:  RAR message may contain beam ID or PRACH index…the UE 520 transmits to the eNB 510 msg3 corresponding to selected msg2 according to UL grant information of msg2).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Park in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Bergstrom in view of Park in view of Tang in view of Luo as applied to claim 1 above, and further in view of Deenoo et al. (US 2020/0154326) (“Deenoo”).
For claim 9; Shi discloses the subject matter in claim 1 as described above in the office action.
Shi does not expressly disclose, but Deenoo from similar fields of endeavor teaches:  to start the random access response window after the transceiver circuit transmits the random access preamble sequence in all beam directions in which channel detection is idle; or start the random access response window after the the WTRU may be configured to perform multiple preamble transmissions, for example, in RACH occasions associated with multiple beams, before the start of a time window associated with RAR monitoring).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Deenoo in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Bergstrom in view of Park in view of Tang in view of Luo as applied to claim 1 above, and further in view of Liu et al. (US 2021/0014897) (“Liu”).
For claim 13; Shi discloses the subject matter in claim 1 as described above in the office action.
Shi does not expressly disclose, but Liu from similar fields of endeavor teaches:  re-perform the channel detection process on one or more beam directions in which channel detection is busy in case of not receiving the random access response message (paragraph 79:  If the terminal device 120 fails to receive any RAR from the network device 110 (for example, after a predetermined time period from the first transmission resource set), the terminal device 120 may initiate another RA procedure).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement 
For claim 14; Shi discloses the subject matter in claim 13 as described above in the office action.  Shi discloses:  extend the length of the timer set in which channel detection is busy until it is detected to be idle and to transmit the random access preamble sequence (paragraph 6:  If the medium is busy, the station defers until the medium is sensed idle. When this occurs, the station does not transmit immediately, since it may lead to collisions if more than one station was deferring. Instead, the station sets a backoff timer to a random value, and does not transmit until this timer has expired) in each beam direction (paragraph 65-67:  transmission to a communications device of the second type in the identified beam direction is scheduled when the backoff counter corresponding to that beam direction reaches a certain threshold, for example, when the backoff counter is decreased to 0).
Shi does not expressly disclose, but Bergstrom from similar fields of endeavor teaches:  to improve the transmission power of the random access preamble sequence (paragraph 64:  If the UE does not receive a RandomAccessResponse in the second step of the procedure, the transmit power of the following PRACH transmission is increased by a parameter delta value up until limited by the UE maximum power).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Bergstrom in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Bergstrom in view of Park in view of Tang in view of Luo as applied to claim 1 above, and further in view of Speight et al. (US 2014/0226558) (“Speight”).

Shi does not expressly disclose, but Speight from similar fields of endeavor teaches:  the uplink transmission message comprises a Radio Resource Control (RRC) connection request message, the RRC connection request message comprising identification information of the electronic equipment and uplink data (paragraph 31-32, 111:  The uplink data transmitted by the terminal device on the allocated uplink resources may be a Message 3.  It will be appreciated that the uplink data may comprise one or both of control information and data…In response to the random access response, at a stage C the terminal device transmits a message 3 (RRC Connection Request Message) to the base station. The message 3 is transmitted on the PUSCH resources allocated by the random access response).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.
For claim 19; Shi discloses the subject matter in claim 1 as described above in the office action.
Shi does not expressly disclose, but Speight from similar fields of endeavor teaches:  receive a transmission response message of the uplink transmission message (paragraph 112:  In response to the message 3, at a stage D the base station sends certain information to the terminal device for contention resolution purposes).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.

Shi does not expressly disclose, but Speight from similar fields of endeavor teaches:  the transmission response message comprises a Radio Resource Control (RRC) connection response message, the RRC connection response message comprising identification information of the electronic equipment (paragraph 112:  This information is transmitted on the PDSCH (again on resources allocated by the PDSCH). This information includes the further temporary identifier (C-RNTI), which becomes the (non-temporary) C-RNTI if contention resolution is successful. The contention resolution information is contained within a UE Contention Resolution Identity control element. If the UE Contention Resolution Identity received at the terminal device from the base station matches a CCCH (Common Control Channel) SDU (Service Data Unit) transmitted in the Message 3, then the terminal device considers that contention resolution has been successful and that the random access procedure has been successfully completed).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Bergstrom in view of Park in view of Tang in view of Luo in view of Ahn et al. (US 2019/0159249) (“Ahn”).
For claim 25; Shi discloses the subject matter in claim 1 as described above in the office action.
Shi does not expressly disclose, but Ahn from similar fields of endeavor teaches:  idle detection during transmit of the RAR (paragraph 90:  a CCA slot for the RAR may be shorter in comparison with other channels. A CCA threshold to be applied to RAR transmission may use a higher value in comparison with other channels).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Ahn in the beam selection as described by Shi.  The motivation is to reduce collisions during RAR messaging.

Claims 26, 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Bergstrom in view of Park in view of Tang in view of Luo in view of Ahn as applied to claim 25 above, and further in view of Speight.
For claim 26; Shi discloses the subject matter in claim 25 as described above in the office action.
Shi does not expressly disclose, but Speight from similar fields of endeavor teaches:  receive an uplink transmission message from terminal equipment within the coverage area of the electronic equipment (paragraph 31-32, 111:  The uplink data transmitted by the terminal device on the allocated uplink resources may be a Message 3.  It will be appreciated that the uplink data may comprise one or both of control information and data…In response to the random access response, at a stage C the terminal device transmits a message 3 (RRC Connection Request Message) to the base station. The message 3 is transmitted on the PUSCH resources allocated by the random access response).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.
For claim 27; Shi discloses the subject matter in claim 26 as described above in the office action.
The uplink data transmitted by the terminal device on the allocated uplink resources may be a Message 3.  It will be appreciated that the uplink data may comprise one or both of control information and data…In response to the random access response, at a stage C the terminal device transmits a message 3 (RRC Connection Request Message) to the base station. The message 3 is transmitted on the PUSCH resources allocated by the random access response).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.
For claim 29; Shi discloses the subject matter in claim 26 as described above in the office action.
Shi does not expressly disclose, but Speight from similar fields of endeavor teaches:  transmit a transmission response message of the uplink transmission message to terminal equipment being allowed to access the electronic equipment, and wherein the transmission response message comprises a Radio Resource Control (RRC) connection response message, the RRC connection response message comprising identification information of the terminal equipment being allowed to access the electronic equipment (paragraph 112:  This information is transmitted on the PDSCH (again on resources allocated by the PDSCH). This information includes the further temporary identifier (C-RNTI), which becomes the (non-temporary) C-RNTI if contention resolution is successful. The contention resolution information is contained within a UE Contention Resolution Identity control element. If the UE Contention Resolution Identity received at the terminal device from the base station matches a CCCH (Common Control Channel) SDU (Service Data Unit) transmitted in the Message 3, then the terminal device considers that contention resolution has been successful and that the random access procedure has been successfully completed).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.
For claim 31; Shi discloses the subject matter in claim 29 as described above in the office action.
Shi does not expressly disclose, but Ahn from similar fields of endeavor teaches:  reserve the unlicensed spectrum used in transmission of the random access response message for transmitting the uplink transmission message by the terminal equipment within the coverage area of the electronic equipment (paragraph 90-93:  The RAR may include at least one of resource allocation for UL transmission, TAC for correcting time alignment, and transmit power correction for adjusting UL transmit power. If a physical uplink shared channel (PUSCH) is scheduled by the RAR, the UE may transmit a PUSCH by correcting the UL transmit power and/or by applying the TAC. The PUSCH may be transmitted in the unlicensed cell, which implies that the PUSCH is transmitted after the CCA is complete).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Ahn in the beam selection as described by Shi.  The motivation is to reduce collisions during RAR messaging.
Shi does not expressly disclose, but Speight from similar fields of endeavor teaches:  transmitting, by the electronic equipment, the transmission response message of the uplink transmission message to the terminal equipment being allowed to access the electronic equipment (paragraph 112:  This information is transmitted on the PDSCH (again on resources allocated by the PDSCH). This information includes the further temporary identifier (C-RNTI), which becomes the (non-temporary) C-RNTI if contention resolution is successful. The contention resolution information is contained within a UE Contention Resolution Identity control element. If the UE Contention Resolution Identity received at the terminal device from the base station matches a CCCH (Common Control Channel) SDU (Service Data Unit) transmitted in the Message 3, then the terminal device considers that contention resolution has been successful and that the random access procedure has been successfully completed).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the RA as described by Speight in the beam selection as described by Shi.  The motivation is to use random access for initial connection access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qian et al. (US 2020/0128587); Qian discloses random access signaling pertinent to the Instant Application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466